144 S.E.2d 621 (1965)
265 N.C. 563
STATE
v.
Willis Tony CADDELL.
No. 413.
Supreme Court of North Carolina.
November 3, 1965.
T. W. Bruton, Atty. Gen., Theodore C. Brown, Jr., Staff Attorney, Raleigh, for the State.
Ned A. Beeker, Lexington, Court Appointed Counsel, for defendant appellant.
*622 PER CURIAM:
The defendant's court-appointed counsel, by brief and by oral argument here, urged that the court committed error in giving consideration to the FBI fingerprint record presented to the court on the question of punishment. The record disclosed a number of arrests without showing what disposition was made of the cases.
The punishment imposed was well within the limits prescribed for housebreaking. The fingerprint record was presented in open court in the presence of defendant and his counsel. They had opportunity to point out any errors in the record or to make any explanations with respect thereto. We are sure the careful and conscientious Judge did not give any improper consideration to the fingerprint record. In the judgment, we find
No error.